Citation Nr: 0719647	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for poor vision.

3.  Entitlement to service connection for a skin condition of 
the feet.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) (claimed as stress).

5.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the RO, inter alia, denied service connection for tinnitus, 
for poor vision, for a skin condition of the feet, for PTSD, 
and for prostate cancer.  The veteran filed a notice of 
disagreement (NOD) with the denial of all claims in October 
2003, and the RO issued a statement of the case (SOC) in 
December 2003.  The veteran filed a substantive appeal (via a 
request for a Board hearing in Washington, D.C., which was 
accepted in lieu of a VA Form 9) in January 2004.

A Board hearing in Washington, D.C. was scheduled for May 
2004; however, the veteran indicated that he would not 
attend, and did not request a postponement.  Thus, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).

As a final preliminary matter, the Board notes that, after 
the March 17, 2004 certification of the veteran's appeal to 
the Board, the Board received additional evidence from the 
veteran on March 30, 2004.  This evidence consists of a March 
2004 receipt for hearing aids, a March 2004 "dealer 
examination form" containing the report of an audiogram, and 
a June 2006 employee noise exposure assessment that reflects 
containing noise exposure history, medical history, and 
audiometric data.  A review of these documents reflects that 
they contain information relating only to the veteran's 
hearing loss, for which service connection was granted in 
July 2003.  In the medical history section of the noise 
exposure assessment, the veteran checked only the box 
indicating hearing loss, and did not check any of the boxes 
next to the category of "ringing ears."  Moreover, although 
the veteran indicated in the noise exposure history section 
that he had been exposed to gunfire/artillery in the 
military, this information was already in the claims file, as 
the veteran was a rifleman who served in Vietnam and received 
the combat action ribbon.  As none of this evidence is 
pertinent to any of the matters on appeal, a remand for RO 
issuance of a supplemental SOC (SSOC) for consideration of 
the additionally received evidence is unnecessary.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent or persuasive lay evidence 
establishing that the veteran has tinnitus.

3.  The veteran's "poor vision" does not constitute a 
disability for compensation purposes, and there is no 
competent evidence of a disability associated with vision 
loss.  

4.  There is no competent evidence establishing that the 
veteran has a skin disability affecting the feet.

5.  There is no competent evidence establishing that the 
veteran has PTSD or any other psychiatric disability.

6.  There is no competent evidence establishing that the 
veteran has prostate cancer. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for claimed poor 
vision are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
4.9 (2006).

3.  The criteria for service connection for a skin condition 
of the feet are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

4.  The criteria for service connection for PTSD (claimed as 
stress) are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).

5.  The criteria for service connection for prostate cancer 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in a March 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The RO wrote, "We will get any VA medical records or other 
medical treatment records you tell us about," and explained 
that the veteran could authorize VA to obtain private records 
and it would request them or he could get these records 
himself and send them to VA.  The RO also wrote, "[T]ell us 
about any additional information or evidence that you want us 
to try to get for you," and "Send the information 
describing additional evidence or the evidence itself to the 
address at the top of this letter."  The Board finds that 
the latter statement effectively notified the veteran to 
submit pertinent evidence in his possession.  The May 2003 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of that letter.  Hence, the March 2003 
letter met all four of Pelegrini's content of notice 
requirements as well as the VCAA's timing of notice 
requirement. 

The Board notes that the RO has not provided the veteran 
information as to the assignment of disability ratings or 
effective dates, or as to the type of evidence that affects 
these determinations, consistent with Dingess/Hartman; 
however, the RO's omission in this regard is not shown to 
prejudice the veteran.  As the Board decision herein denies 
each of the claims for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Relevant evidence 
associated with the claims file consists of the veteran's 
service medical records, VA outpatient treatment (VAOPT) 
records, and the report a July 2003 VA audiological 
evaluation, as well as various statements by the veteran and 
his representative (on his behalf).  

In the May 2007 written brief presentation, the veteran's 
representative argued that the matters on appeal should be 
remanded for thorough and contemporaneous medical 
examinations regarding the claimed disabilities.  VA is 
required to provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2006), 38 C.F.R. § 
3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  However, in this appeal, as indicated below, each 
claim is being denied because the record does not establish, 
at a minimum, the existence of, or persistent symptoms of, 
any of the disabilities for which service connection is 
sought.  Consequently, a remand of the matters for VA 
examination and opinion is unnecessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board is without 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection is not warranted for any of the claimed 
disabilities because the first essential criterion for a 
grant of service connection-evidence of a current disability 
upon which to predicate a grant of service connection-has 
not been met in connection with any claim.

A.  Tinnitus

The service medical records reflect no complaints, findings, 
or diagnosis of tinnitus, and the ears were normal on March 
1971 separation examination.  

The post-service VAOPT notes similarly show no complaints, 
findings, or diagnosis of tinnitus.  While a January 2003 
VAOPT note reflects that the veteran complained of hearing 
loss after being exposed to loud noises in the military, 
there is no mention of tinnitus or ringing of the ears in 
this note.  The July 2003 VA examination report reflects that 
the veteran "denied having tinnitus."

The Board notes that, given the nature of the disability, the 
veteran is competent to assert that he has tinnitus (ringing 
in the ears).  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 
93 (1995).  In this case, any such assertions advanced in 
connection with the current claim are not considered 
persuasive, given the absence of any such complaints in 
medical records during or after service, and the denial of 
tinnitus on VA examination. 

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  
Hence, where, as here, competent evidence or even persuasive 
lay evidence (given the nature of tinnitus) does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Under these circumstances, the claim for service connection 
for tinnitus must be denied.  In reaching this conclusion, 
the Board has considered the applicability of benefit-of-the- 
doubt doctrine; however, as no competent or persuasive lay 
evidence supports the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Poor Vision

The summary of defects and diagnoses on the December 1968 
enlistment examination noted, "Defective vision."  The 
summary of defects and diagnoses on the March 1971 separation 
examination noted, "Defective visual acuity."  On both 
examinations, distant vision was 20/100 corrected to 20/20 in 
the right eye, and 20/200 corrected to 20/700 in the left 
eye.  There is no indication of any cause of the veteran's 
defective vision, or any indication that the veteran's vision 
worsened during service.

There are no eye abnormalities noted in the post-service 
VAOPT records, and the pupils were noted to be equal, round, 
reactive to light and accommodation in the October 2002 and 
January 2003 VAOPT notes.

As noted, service connection requires competent evidence of a 
current disability. See, e.g., Brammer, 3 Vet. App. at 225.  
Here, however, the veteran's poor vision has not been 
attributed to any specific underlying disability. 

The Board also notes that congenital or developmental 
abnormalities, to include refractive error, are not diseases 
or injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  Hence, to the extent that the 
veteran's poor vision may be a manifestation of refractive 
error, such condition does not constitute a disability for 
which service connection may be granted and compensation 
payable.  While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical indication of such in this case.

Further, to whatever extent the veteran is attempting to try 
to assert the existence of a current disability associated 
with poor vision on the basis of his assertions, alone, the 
Board notes that the claim turns on the medical matter of 
diagnosis (and, if shown, nexus to service)-matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to render a probative 
(i.e., persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West , 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, none of the lay assertions in 
this regard have any probative value.

Under these circumstances, the claim for service connection 
for poor vision must be denied.  In reaching this conclusion, 
the Board has considered the applicability of benefit-of-the-
doubt doctrine; however, as no competent evidence supports 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

C.  Skin Condition of the Feet

The service medical records reflect no complaints, findings, 
or diagnosis of a skin condition of the feet, and the skin 
was normal on the March 1971 separation examination.  The 
only abnormality of the feet noted on the March 1971 
separation examination was bilateral flat arches, and the 
veteran had complained of pain from flat feet during service 
and been diagnosed with pes planus.  The VAOPT notes 
similarly show no complaints, findings, or diagnosis of a 
skin condition of the feet.  An October 2002 VAOPT note 
indicated the extremities were without clubbing cyanosis or 
edema.  On the October 2002 Agent Orange examination, there 
were no deformities on the extremity examination.  A January 
2003 VAOPT note reflects that the veteran denied rashes, open 
wounds, cellulitis or bruises.

As noted above, service connection requires competent 
evidence of a current disability.  See, e.g., Brammer, 3 Vet. 
App. at 225.  Here, there is simply no medical evidence that 
the veteran has or ever has had a skin disability associated 
with the feet.  Further, as the question of current 
disability is the medical question upon which this claim 
turns, for the reasons expressed above, the veteran is not 
competent to establish his claim on the basis of his 
assertions, alone.  See, e.g., Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186. 

Under these circumstances, the claim for service connection 
for a skin condition of the feet must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as no 
competent evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.

D.  PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).

There were no complaints, findings, or diagnosis of any 
psychiatric disability during service, and the March 1971 
separation psychiatric examination was normal.  Similarly, 
there are no complaints, treatment, or diagnosis of any 
psychiatric disability in the VAOPT notes.  A January 2003 
VAOPT note reflects that the veteran denied having any 
abnormal psychiatric symptomatology, depression screening was 
negative, and he denied prior military sexual trauma.

With PTSD, as with other disabilities, service connection 
requires a diagnosis of a current disability.  See 38 C.F.R. 
§ 3.304(f); Brammer, 3 Vet. App. at 225.  Here, there is 
simply no evidence that the veteran has, or ever has had, 
PTSD or any psychiatric disability.  Further, as the question 
of current disability is the medical question upon which this 
claim turns, for the reasons expressed above, the veteran is 
not competent to establish his claim on the basis of his 
assertions, alone.  See, e.g., Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186. 

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine; however, as no competent evidence supports 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.



E. Prostate Cancer

In addition to service connection on a direct incurrence 
basis, service connection is available for prostate cancer on 
a presumptive basis, if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2006), 
38 C.F.R. § 3.307(a)(6) (2006) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307(d) (2006) 
are also satisfied.  Here, the veteran served in Vietnam and 
so is presumed to have been exposed to an herbicide agent.  
38 C.F.R. § 3.307(a)(6)(iii) (2006).  

The Board emphasizes, however, that to be eligible for 
service connection for prostate cancer on any basis, there 
must be competent evidence of a current disability.  See 
38 C.F.R. § 3.309(e); Brammer, 3 Vet. App. at 225.

Here, there is no medical evidence that the veteran has 
prostate cancer.  Although the veteran complained of urinary 
frequency, polyuria, and polydipsia on the October 2002 Agent 
Orange examination, the genitalia and rectal examinations 
were then assessed as normal.  

The January 2003 VAOPT note reflects that the veteran denied 
any dysuria, frequency, urgency, hematuria, hesitancy, 
dribbling/leaking, stones, and was able to empty his bladder 
completely.  At that time, the veteran was given prostate 
screening education and had a good level of understanding of 
prostate cancer, but there is no evidence that he was 
diagnosed with this disease.

The Board notes that, on his August 2002 claim form, the 
veteran noted "possible prostate cancer."  However, as the 
question of current disability is the medical question upon 
which this claim turns, for the reasons expressed above, the 
veteran is not competent to establish his claim on the basis 
of his assertions, alone.  See, e.g., Bostain, 11 Vet. App. 
at 127; Routen, 10 Vet. App. at 186. 

Under these circumstances, the claim for service connection 
for prostate cancer must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent 
evidence supports the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is denied.

Service connection for poor vision is denied.

Service connection for a skin condition of the feet is 
denied.

Service connection for PTSD (claimed as stress) is denied.

Service connection for prostate cancer is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


